Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election Responses
The Election filed 12/21/2021, in response to the Office Action of 11/22/2021, is acknowledged and has been entered. Applicants elected without traverse Group II. Claims 1, 2, 15-29, 31-41, 44, 55-56, and 58 are now pending. Claims 1, 2, 15-29, 31-39 have been withdrawn from further consideration by the examiner under 35 CFR 1.142(b) as being drawn to non-elected inventions. Claims 40-41, 44, 55-56 and 58 are currently under prosecution.
Drawings
The drawings are objected to because figures 1-3 are not labeled in consecutive order. Figures in drawings should be numbered in consecutive Arabic numerals. (MPEP § 608.02; 37 C.F.R. 1.84) 
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 40, 41, and 44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jochem et al (2017)  (ADCC employing an NK cell line (haNK) expressing the high affinity CD16 allele with avelumab, an anti-PD-L1 antibody. Int. J. Cancer, 141, First published May 5, 2017) 
Jochem teaches a pharmaceutical composition for the treatment of cancer, comprising an anti-EGFR antibody, cetuximab, and a genetically engineered natural killer (NK) cell, with a high affinity variant of CD16 expressed on the genetically engineered NK cell. (Abstract, Materials and Methods, Table 1 and Figure 4). 
Claim(s) 40, 41, 44, 56, and 58 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al (US 2018/0273903 A1; Priority Date: 12/30/2016). 
Zhang et al teaches the pharmaceutical composition for the treatment of chordoma, comprising an anti-EGFR antibody (cetuximab) and a genetically engineered NK cell. Zhang teaches the genetically engineered natural killer cell has: a) high affinity 6 and 5x106 cells. 
(Claims 1, 2, 8, 23; 0191, 0208). 
Claims 40, 41, 44, 55, 56, and 58 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al (US11000550B2, Application Filed: 03/27/2015, Patent Issued: 05/22/2021) 
	Lee teaches the pharmaceutical composition for the treatment of cancer, comprising administering an anti-EGFR antibody, cetuximab, and a genetically engineered NK-92 cell, wherein the genetically engineered NK cell: a) expresses CD16, b) IL-2, c) reduced expression of inhibitory receptors, d) is formulated for transfusion and comprises between 1x106 and 5x106 cells, and e) may be further combined with a monoclonal antibody. (claims 1, 6, 9; col 1 lines 35-40; col 4 lines 17-20; col 17 lines 54-60; Table 2; col 15 lines 44-67 – col. 16 lines 45-65). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 40, 41, 44, 55, 56 and 58 are rejected under 35 U.S.C. 103 as being obvious over Soon-Shiong et al (US20200188433A1, Priority Date: 03/27/2017)  in view of Zhang et al (US 2018/0273903 A1; Priority Date: 12/30/2016) 
applicant and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
Soon-Shiong teaches the pharmaceutical composition for the treatment of cancer, comprising administering a genetically engineered NK cell with high affinity CD16 expressed on surface and has reduced expression of inhibitory receptors. Soon-Shiong further teaches the method wherein the genetically modified NK cell expresses recombinant IL-2 (0030, 0032, 0034, 0048). Soon-Shiong teaches the NK cell pharmaceutical composition can be formulated for sterile injection comprising 1x105 to 1x109 cells ([42]).  Soon-Shiong teaches the NK cells can be NK-92 derivatives or haNK cells expressing the high affinity Fcɣ receptor (CD16), wherein expression of such receptor is believed to allow specific targeting of tumor cells using antibodies that are specific to a patient's tumor cells (e.g., neoepitopes), a particular tumor type (e.g., her2neu, PSA, PSMA, etc.), or that are associated with cancer (e.g., CEA-CAM).  Soon-Shiong teaches “advantageously, such antibodies are commercially available and can be used in conjunction with the cells (e.g., bound to the Fcγ receptor) ([34]).  
Soon-Shiong does not teach the NK cell composition comprises an anti-EGFR antibody such as cetuximab.
Zhang et al teaches a pharmaceutical composition for the treatment of cancer or chordoma, comprising genetically engineered NK cells, such as NK-92 cells, expressing a high affinity variant of CD16 and having reduced expression of inhibitory receptors. Zhang teach combining the NK cells with tumor-targeting antibodies such as anti-EGFR 6 and 5x106 cells. 
(Claims 1, 2, 8, 23; 0191, 0208, 211, 259-262). 
	It would have been prima facie obvious to one of the ordinary skill in the art at the time the invention was filed to combine an anti-EGFR antibody with the genetically engineered NK cell composition of Soon-Shiong. One would have been motivated to and have a reasonable expectation of success to given: (1) Soon-Shiong suggests it is advantageous to combine their genetically engineered NK cell having high affinity CD16 expressed on surface and recombinantly expressing IL-2, with antibodies that are specific to a particular tumor type, including commercially available antibodies, for the treatment of cancer; and (2) Zhang teaches and suggests combinations of a genetically engineered NK cell with high affinity CD16 expressed on surface with tumor-targeting EGFR antibody cetuximab for the same purpose of treating cancer.
Those of skill in the art recognize that the two agents, cetuximab and a genetically engineered NK cell, both known to treat cancer, could have been combined by known methods, and that in combination, each agent of the composition merely would have performed the same function as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination would predictably treat cancer, through the combination of the two agents. Each of these agents have been taught by the prior art to treat cancer, thus the instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be .
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claims 40, 41, 44, and 55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 6, 8, and 35 of copending Application No. 16/639,526 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the co-pending application recite the elements of a pharmaceutical composition for the treatment of cancer, comprising a genetically engineered NK cell comprising expressing CD16 and IL-2 and cetuximab of the instant claim.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  

Claims 40, 41, 44, and 55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. US11207392B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the U.S. Patent recite the elements of a pharmaceutical composition for the treatment of cancer, comprising a genetically engineered NK cell comprising expressing CD16 and IL-2 and cetuximab of the instant claims. 

Claims 40, 41, and 55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 7, 8 of U.S. Patent No. US11000550B2, in view of Zhang et al (US 2018/0273903 A1; Priority Date: 12/30/2016). Although the claims at issue are not identical, they are not patentably distinct from each other because the U.S. Patent recite the elements of a pharmaceutical composition for the treatment of cancer, comprising a genetically engineered NK cell comprising expressing a high affinity variant CD16 and IL-2 and a monoclonal ANTIBODY.  
U.S. Patent No. US11000550B2 does not claim the genetically engineered NK cell combined with an anti-EGFR monoclonal antibody, cetuximab, for the treatment of cancer.  
Zhang et al teaches the pharmaceutical composition for the treatment of chordoma, comprising an anti-EGFR antibody (cetuximab) and a genetically engineered NK cell. Zhang teaches the genetically engineered natural killer cell has: a) high affinity variant of CD16; b) has reduced expression of inhibitory receptors, and c) is formulated for transfusion and comprises between 1x106 and 5x106 cells. 
	It would have been prima facie obvious to one of the ordinary skill in the art at the time the invention was filed to combine an anti-EGFR antibody with the genetically engineered NK cell in the method claimed in U.S. Patent No. US11000550B2. One would have been motivated to and have a reasonable expectation of success to given: (1) the U.S. patent claims a composition for the treatment of cancer comprising the genetically engineered NK cell in combination with an anti-cancer monoclonal antibody, and (2) Zhang teaches and suggests combinations of a genetically engineered NK cell with high affinity CD16 expressed on surface with tumor-targeting EGFR antibody cetuximab for the same purpose of treating cancer.
Those of skill in the art recognize that the two agents, cetuximab and a genetically engineered NK cell, both known to treat cancer, could have been combined by known methods, and that in combination, each agent of the composition merely would have In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose. In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (1960). As this court explained in Crockett, the idea of combining them flows logically from their having been individually taught in the prior art.”  In the instant case, it is prima facie obvious to combine the two compositions each of which is taught by the prior art to be useful for the same purpose, in order to be used for the very same purpose of treating cancer. (see MPEP 2144.06).
Conclusion
Conclusion: Claims 40, 41, 44, 55, 56, and 58 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A ALSOMAIRY whose telephone number is (571)272-0027. The examiner can normally be reached Monday-Friday 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARAH A ALSOMAIRY/Examiner, Art Unit 1642                                                                                                                                                                                                        
/Laura B Goddard/Primary Examiner, Art Unit 1642